UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6646



ALVIN LEE GREGORY,

                                           Petitioner - Appellant,

          versus


MICHAEL V. COLEMAN, Acting Warden, Mount Olive
Correctional Complex,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (5:02-cv-00472)


Submitted:   January 31, 2007          Decided:     February 20, 2007


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin Lee Gregory, Appellant Pro Se. Heather A. Connolly, OFFICE
OF THE ATTORNEY GENERAL, Charleston, West Virginia; Charles Patrick
Houdyschell,   Jr.,   WEST   VIRGINIA  DIVISION   OF   CORRECTIONS,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alvin Lee Gregory seeks to appeal the district court’s

order construing his petition filed pursuant to 28 U.S.C. § 2241

(2000) as a 28 U.S.C. § 2254 (2000) petition and dismissing it as

untimely, and the court’s orders denying reconsideration.                The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies    this   standard    by

demonstrating    that   reasonable   jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.      Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).        We have

independently reviewed the record and conclude that, although the

district court’s procedural ruling is debatable,* Gregory has not

demonstrated that the court’s assessment of the constitutional



      *
      Compare, e.g., White v. Lambert, 370 F.3d 1002, 1005 (9th
Cir. 2004) (“adopt[ing] majority view that 28 U.S.C. § 2254 is the
exclusive vehicle for a habeas petition by a state prisoner in
custody pursuant to a state court judgment, even when the
petitioner is not challenging his underlying state court
conviction”), with Hamm v. Saffle, 300 F.3d 1213, 1216 (10th Cir.
2002) (approving of inmates proceeding under § 2241 to challenge
execution of state court sentence).

                                 - 2 -
claim is debatable or wrong. Accordingly, we deny a certificate of

appealability and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                        DISMISSED




                              - 3 -